Citation Nr: 0708123	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-24 753	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


1.  Entitlement to service connection for a left knee injury.

2.  Entitlement to service connection for shortness of breath 
as a result of asbestos exposure.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1950 and from January 1958 to September 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
left knee injury and shortness of breath and allowed service 
connection for bilateral hearing loss, rated as 
noncompensably disabling.


FINDING OF FACT

On October 11, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing before the Board.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
at his October 11, 2006, hearing before the Board requested 
that his appeal be withdrawn.  Therefore, the Board finds 
that his appeal is withdrawn.  There remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


